             Case 4:19-cv-00001-YGR Document 65 Filed 03/18/20 Page 1 of 4



 1   RYAN J. MARTON (223979)                         SANDEEP SETH (SBN 195914)
     ryan@martonribera.com                           ss@sethlaw.com
 2   CAROLYN CHANG (217933)                          SETH LAW OFFICES
     carolyn@martonribera.com                        Two Allen Center
 3   HECTOR J. RIBERA (221511)                       1200 Smith Street, Suite 1600
     hector@martonribera.com                         Houston, Texas 77002
 4   CHIEN-JU ALICE CHUANG (228556)                  Telephone No.: (713) 244-5017
     cjalice@martonribera.com                        Facsimile No.: (713) 244-5018
 5   PHILLIP J. HAACK (262060)
     phaack@martonribera.com                         ROBERT J. YORIO (SBN 93178)
 6   MARTON RIBERA SCHUMANN &                        yorio@carrferrell.com
     CHANG LLP                                       STACEY M. TAM (SBN 292982)
 7   548 Market Street, Suite 36117                  stam@carrferrell.com
     San Francisco, CA 94104                         CARR & FERRELL LLP
 8   Tel.: (415) 360-2511                            120 Constitution Drive
                                                     Menlo Park, California 94025
 9   Attorneys for Plaintiff and Counter-defendant   Telephone No.: (650) 812-3400
     Zoho Corporation and Counter-defendant          Facsimile No.: (650) 812-3444
10   Zoho Corporation Pvt., Ltd.
                                                     Attorneys for Defendant and Counterclaimant
11                                                   SENTIUS INTERNATIONAL, LLC
12

13                             UNITED STATES DISTRICT COURT

14                          NORTHERN DISTRICT OF CALIFORNIA

15                                      OAKLAND DIVISION

16

17   ZOHO CORPORATION                                Case No: 4:19-cv-00001-YGR
18                         Plaintiff,                SUPPLEMENTAL PATENT L.R. 4-3
                                                     JOINT CLAIM CONSTRUCTION AND
19   v.                                              PREHEARING STATEMENT
20   SENTIUS INTERNATIONAL, LLC
21                         Defendant.
22   SENTIUS INTERNATIONAL, LLC

23                         Counterclaimant,

24   v.

25   ZOHO CORPORATION and ZOHO
     CORPORATION PVT., LTD.
26
                           Counter-Defendants.
27

28


     Supplemental Patent L.R. 4-3 Joint Claim                     Case No.: 4:19-cv-00001-YGR
     Construction and Prehearing Statement
                   Case 4:19-cv-00001-YGR Document 65 Filed 03/18/20 Page 2 of 4



 1               Pursuant to Patent L.R. 4-3, Plaintiff and Counter-defendant Zoho Corporation and

 2   Counter-defendant Zoho Corporation Pvt., Ltd. (collectively, “Zoho”) and Defendant and

 3   Counter-Claimant Sentius International, LLC (“Sentius”), hereby submit this Supplemental Joint

 4   Claim Construction and Prehearing Statement concerning U.S. Patent No. RE 43,633

 5   (hereinafter, the “’633 patent”) and U.S. Patent No. 7,672,985 (hereinafter, the “’985 patent”).

 6   This supplemental statement includes two revisions to the primary terms in dispute in Appendix

 7   B made by Zoho: the term “beginning position address of [a] textual source material” has been

 8   revised to “beginning position address of [a] textual source material stored in an electronic

 9   database,” and Zoho’s proposed construction for “image of the source material” / “source

10   material image” has been updated to reflect the briefing. Sentius has also revised its proposed

11   construction of “offset value” and “image of source material/source material image” to further

12   conform to Zoho’s proposed construction.1, 2 Appendices A and C are unchanged and included

13   for completeness, other than the title of Appendix C which has been shorted to “Deferred

14   Terms.”

15         I.       Patent L.R. 4-3(a): Agreed Constructions
16               Constructions of terms on which the parties agree are provided in Appendix A.
17
           II.      Patent L.R. 4-3(b) & (c): Proposed Constructions of Disputed Terms and
18                  Identification of Most Significant Disputed Claim Terms for Construction

19               Each party’s proposed constructions of disputed terms, together with an identification of

20   intrinsic and extrinsic evidence, are provided in Appendices B and C. Appendix B includes the

21   ten terms that the parties believe to be most significant to resolution of the case and which they

22   propose for construction at this time. Appendix C includes each parties’ proposed construction

23   for the remaining terms currently in dispute. Per the Court’s December 13, 2019 Order (Dkt.
     1
24     Sentius has proposed constructions for these terms that were neither briefed nor identified to
     Zoho until the preparation of this filing. To the extent that the Court is to consider adopting
25   them, Zoho requests an opportunity to respond—in a hearing or additional briefing—and explain
     why these, like Sentius’s prior proposed constructions, are wrong.
26
     2
27    Sentius’s minor edits to its proposed construction further conform it to track the language of
     Zoho’s proposed constructions and thereby reduce the issues for the Court to resolve. These
28   minor edits require no further briefing.

         Supplemental Patent L.R. 4-3 Joint Claim
         Construction and Prehearing Statement           1                Case No.: 4:19-cv-00001-YGR
                 Case 4:19-cv-00001-YGR Document 65 Filed 03/18/20 Page 3 of 4



 1   46), the parties do not at this time request construction of these terms, but have included them

 2   herein to fully comply with the local rules.

 3      III.      Patent L.R. 4-3(d): Anticipated Length of Claim Construction Hearing

 4             The parties anticipate, given the number of patents, claims, and claim terms currently at

 5   issue, that three (3) hours will be needed for the claim construction hearing.

 6      IV.       Patent L.R. 4-3(e): Witnesses

 7             The parties do not intend to call witnesses during the claim construction hearing.

 8      V.        Patent L.R.4-3(f): Factual Findings Requested

 9             Sentius requests factual findings from the Court on the following terms: look-up table,

10   means for compiling the source material image form the at least the plurality of discrete pieces,

11   means for converting the display address of the selected discrete portion to an offset value from

12   the beginning position address and parsing one or more documents (or source documents) to

13   identify at least one term based on at least one (or one or more) rule (or predetermined rules).

14             Zoho requests factual findings regarding the lack of sufficient structure corresponding

15   structure for the means-plus function terms currently in dispute.

16

17    Dated: March 18, 2020                         Respectfully submitted,

18                                                  MARTON RIBERA SCHUMANN & CHANG LLP

19                                                  By:       /s/ Phillip J. Haack
20                                                            Phillip J. Haack

21                                                  Attorneys for Plaintiff and Counter-defendant Zoho
                                                    Corporation and Counter-defendant
22                                                  Zoho Corporation Pvt., Ltd.

23
      Dated: March 18, 2020                         Respectfully submitted,
24
                                                    SETH LAW OFFICES
25
                                                    By:       /s/ Sandeep Seth
26                                                            Sandeep Seth
27
                                                    Attorneys for Defendant and Counterclaimant
28                                                  SENTIUS INTERNATIONAL, LLC


      Supplemental Patent L.R. 4-3 Joint Claim
      Construction and Prehearing Statement               2                 Case No.: 4:19-cv-00001-YGR
              Case 4:19-cv-00001-YGR Document 65 Filed 03/18/20 Page 4 of 4



 1                                            ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), I, Phillip J. Haack, attest that concurrence in the filing of

 3   this document has been obtained from each of the other signatories. I declare under penalty of

 4   perjury under the laws of the United States of America that the foregoing is true and correct.

 5   Executed this 18th day of March 2020, in San Francisco, California.
                                                             /s/ Phillip J. Haack
 6                                                               Phillip J. Haack
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Supplemental Patent L.R. 4-3 Joint Claim
      Construction and Prehearing Statement           3                  Case No.: 4:19-cv-00001-YGR
